Indian claims; pleading and practice; remand for reconsideration in light of Menominee Tribe v. United States, No. 134-67 (Basic), 221 Ct.Cl. 506.—On June 13, 1980 the court entered the following order:
Before Davis, Judge, Presiding, Kunzig and Bennett, Judges.
On March 22, 1979, the trial judge issued his opinion, findings, and recommended conclusion in this case, Menominee Tribe of Indians v. United States, No. 134-67A (Deed Restrictions). Thereafter the court issued on October 17, 1979, its opinion and conclusion in the closely related case of Menominee Tribe v. United States, No. 134-67 (Basic), 221 Ct. Cl. 506, 607 F.2d 1335. In that decision the court vacated all of the trial judge’s findings of fact in that "Basic” case. The Supreme Court denied plaintiffs petition for certiorari in the "Basic” case on March 31, 1980, 445 U.S. 950.
Plaintiffs now move to return the present "Deed Restrictions” case to the trial judge for reconsideration of his opinion and findings in the light of our opinion and decision in the "Basic” case. Defendant opposes on the ground that the trial judge’s findings, opinion and recommended conclusion in the "Deeds Restrictions” action are now ripe for review by the court in their present form.
In passing on the plaintiffs’ motion, we consider it important that the trial judge relied heavily in his decision in the present "Deed Restrictions” case on the findings and opinion in his "Basic” decision previously issued by him on July 19, 1978. But we have already vacated those findings and reversed that opinion in our "Basic” ruling of October 17, 1979. We think that it will facilitate review by the court *689of this "Deed Restrictions” case, and allow the parties to focus their contentions on issues not already decided, if the trial judge now reconsiders his "Deed Restrictions” decision (findings, opinion, and conclusion) in the light of our "Basic” decision. In that reconsideration we expect that the trial judge will take into account and follow the holdings of our "Basic” opinion.
Accordingly, it is concluded, without oral argument, that plaintiffs’ motion to return this action to the trial judge is granted and the case is remanded to the trial judge for reconsideration of his opinion, findings, and conclusion, and for further proceedings, in the light of Menominee Tribe v. United States, No. 134-67 (Basic), 221 Ct. Cl. 506, 607 F.2d 1335, decided October 17, 1979.